833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky David MONROE, Petitioner-Appellant,v.Edward W. MURRAY, Director, Mary Sue Terry, Attorney Generalof Virginia, Ellis B. Wright, Jr., Warden,Respondents-Appellees.
No. 87-7094.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 26, 1987.Decided:  Nov. 13, 1987.

Ricky David Monroe, appellant pro se.
Robert Quentin Harris, Office of Attorney General, for appellees.
Before WIDENER, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Monroe v. Murray, C/A No. 86-772 (E.D.Va. March 27, 1987).


2
DISMISSED.